Exhibit 10.123

September 18, 2008

Cengiz Balkas

Vice President

Cree, Inc.

4600 Silicon Drive

Durham, NC

27703

 

Dear Cengiz,

As previously communicated to you in August, we believe that we have sufficient
inventory to meet expected demand in the 4th quarter of 2008, and we are not
planning to purchase any SiC material during such quarter. Accordingly, we would
like to confirm that you are in agreement that Charles & Colvard will not be
required to purchase our 4th quarter 2008 commitment of material as per the
letter agreement dated November 12, 2007 during such quarter. However, to the
extent that such amount is not purchased in the 4th quarter, it will be added to
our purchase commitment for the following calendar year unless otherwise agreed
in writing by Cree.

Please acknowledge your agreement with the foregoing by signing below and
returning to me.

Sincerely

 

/s/ Steven L. Abate

Steven L. Abate

Vice President of Manufacturing

Charles & Colvard, LTD.

919.468.0399 x239

sabate@moissanite.com

 

Acknowledgement:

Cree, Inc.



/s/ Cengiz Balkas

9-18-08



Cengiz Balkas Date

Vice President

